COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                    NO. 2-08-081-CV

IN RE ROBERT GENE CUNNINGHAM,                                            RELATOR
INDIVIDUALLY AND AS REPRESENTATIVE
OF THE ESTATE OF PATRICIA MAUDINE
CUNNINGHAM, DECEASED

                                        ------------

                               ORIGINAL PROCEEDING

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied. Accordingly, relator’s petition for

writ of mandamus is denied.           Further, real party in interest’s “Motion For

Sanctions” is denied.

        Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                                       PER CURIAM

PANEL B: DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED: March 12, 2008


  1
      See T EX. R. A PP. P. 47.4.